                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                              CASE NO. 2:20-CV-00087-M



 MICHAEL WAYNE HILL,                            )
                                  Plaintiff,    )
                                                )
 V.                                             )                    ORDER
                                                )
 WINDSOR POLICE DEPARTMENT,                     )
                      Defendant.                )

       This matter is before the court on the Memorandum and Recommendation ("M&R") of

United States Magistrate Judge Robert B. Jones, Jr. [DE-4] to dismiss this action for failure to state

a claim for which relief may be granted. Pro se plaintiff filed a "summary statement" in apparent

response to the M&R [DE-9]. The Plaintiff "conclude[s] these fraud documents as falsification.

These are acts of preluding the axiom of my identity," lists the names of four purported defendants,

including the Windsor Police Department, states that the action is brought pursuant to "Relevant

State Law," and indicates that " [t]hese acts has caused deprivation to my effect that now defines

itself." DE-9 at 1-3.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge' s report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F .3d at 315 (citation and quotation omitted).




                                                    1
           Case 2:20-cv-00087-M Document 10 Filed 02/18/21 Page 1 of 2
       The court has reviewed the M&R and the record in this case and is satisfied that there is

no clear error on the face of the record. As currently styled, Plaintiffs complaint fails to state a

claim for which relief may be granted and Plaintiffs summary statement [DE-9] did nothing to

cure this. Accordingly, the court ADOPTS the M&R [DE-4] and for the reasons state therein

DISMISSES this action WITH PREJUDICE. The Clerk of Court is DIRECTED to close the case.

       SO ORDERED this the ~          ay of February, 2021.




                                                ~1rm~-:1
                                               RICHARD E. MYERS II
                                               CHIEF UNITED STATES DISTRICT ITJDGE




                                                 2
           Case 2:20-cv-00087-M Document 10 Filed 02/18/21 Page 2 of 2
